Citation Nr: 0533835	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  04-28 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for status post 
hysterectomy claimed as secondary to service-connected 
residuals of a simple fracture of the inferior and superior 
rami of the right pubis.

2.  Entitlement to service connection for thoracolumbar 
degenerative disc and joint disease (claimed as dislocated 
disc of the mid back with pinched nerve).

3.  Entitlement to service connection for status post kidney 
injury (claimed as a punctured kidney).


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had active military service from August 1944 to 
November 1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Reno, Nevada, Regional Office (RO).

In May 2005, the appellant testified at a hearing at the RO 
before the undersigned; a transcript of that hearing is of 
record. 

In November 2005, the undersigned granted the veteran's 
motion to advance this appeal on the Board's docket pursuant 
to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2005).

The claim for service connection for thoracolumbar 
degenerative disc and joint disease (claimed as dislocated 
disc of the mid back with pinched nerve) is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  The objective medical evidence of record shows that the 
veteran's hysterectomy was not incurred as a result of 
service, nor was it caused or chronically worsened by her 
service-connected residuals of a fractured pubis.

2.  The objective medical evidence of record shows that there 
is no evidence of a currently diagnosed kidney disorder.


CONCLUSIONS OF LAW

1.  Status post hysterectomy was not incurred or aggravated 
during active service, nor was it proximately due to or the 
result of service-connected disability.  38 U.S.C.A. §§ 1110, 
5103-5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2005).  

2.  A status post kidney injury (claimed as a punctured 
kidney) was not incurred during active military service.  
38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & West 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claims for service 
connection for a status post hysterectomy and/or a kidney 
disorder has been accomplished.

Through July 2003 and October 2004 notice letters, a June 
2004 statement of the case (SOC), and a November 2005 
supplemental statement of the case (SSOC), the RO notified 
the veteran and her representative of the legal criteria 
governing the claims, the evidence that had been considered 
in connection with the appeal, and the bases for the denial 
of the claims.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support her claims and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the July 2003 and October 2004 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom she wanted the RO to obtain and consider evidence.  
Furthermore, the veteran was requested to provide the RO with 
any evidence or information in her possession pertaining to 
her claims.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in her possession that pertains to her claims.  
However, the claims file reflects that the veteran has 
submitted in support of her claims pertinent service medical 
records that she had in her possession.  As such, the Board 
finds the veteran to be on notice to provide any evidence in 
her possession that pertains to the claims, and on these 
facts, the RO's omission is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); cf. 
38 C.F.R. § 20. 1102 (2005).]

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran 
before and after the December 2003 rating action on appeal, 
which was issued to the veteran in January 2004.  The Board 
finds that the lack of full, pre-adjudication notice in this 
appeal does not, in any way, prejudice the veteran.  In this 
regard, the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The Board finds that, with respect to the 
matters herein decided, any delay in issuing the section 
5103(a) notice was not prejudicial to the veteran because it 
did not affect the essential fairness of the adjudication, in 
that each claim was fully developed and re-adjudicated after 
notice was provided.  

As indicated above, the June 2004 SOC as well as the November 
2005 SSOC notified the veteran what was needed to 
substantiate her claims and also identified the evidence that 
had been considered with respect to the claims.  Furthermore, 
in the notice letters, the RO advised the veteran of VA's 
responsibilities to notify and assist her in her claims.  
After the notice letters, SOC, and SSOCs the veteran was 
afforded an opportunity to respond.  During the May 2005 
hearing before the undersigned, the veteran's representative 
indicated that the veteran's husband had been in the 
military.  The representative believed that a search of the 
husband's medical records for the veteran may contain 
relevant evidence regarding her claims.  However, the Board 
finds that this request is too vague to warrant a search of 
the veteran's husband's medical records.  The veteran has not 
identified the relevance of these records.  Furthermore, the 
husband's medical records would not contain treatment records 
regarding the veteran.    

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with any claim 
currently under consideration.  The veteran's service medical 
records are associated with the claims file, as are treatment 
records from the VA and private medical providers.  The 
veteran has been afforded a number of VA examinations in 
connection with her claims; the reports of which are 
associated with the claims file. 

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless. See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20. 1102 (2005).

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims herein decided.  

II.  Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection may also be granted 
for any disease initially diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Furthermore, service connection may also be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a).   
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310; see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In addition, 
when aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that VA's and the 
CAVC's interpretation of section 1110 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary, and 
therefore the decision based on that interpretation must be 
affirmed); see also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The CAVC has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  The fact that a condition 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition.  See 
Rabideau v. Derwinski, 2 Vet. App. at 144; Chelte v. Brown, 
10 Vet. App. 268, 271 (1997).  This principle has been 
repeatedly reaffirmed by the Federal Circuit Court, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  See D'Amico v. 
West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000) (to same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

The veteran seeks service connection for a status post 
hysterectomy claimed as secondary to service-connected 
residuals of a simple fracture of the inferior and superior 
rami of the right pubis, and a status post kidney disorder.  

III.  Factual Background

The veteran's service medical records document that she was 
involved in a motor vehicle accident in February 1946, when 
she fractured the inferior and superior rami of her right 
pubis.  Subsequent hospital records are negative for findings 
regarding the necessity of a hysterectomy.  The hospital 
laboratory reports document that she had blood in her urine.  
According to her November 1946 service discharge examination 
report, the findings were negative for pelvic problems 
requiring a hysterectomy or any genito-urinary disorder, 
including a kidney abnormality.

Post service, the veteran underwent VA examination in 
February 1951.  At that time her genito-urinary system was 
reported as normal.

According to an October 2003 VA gynecological examination 
report, the veteran underwent an abdominal hysterectomy with 
bilateral salpingo-oophorectomy in January 1966.  The 
examiner opined that the veteran had the hysterectomy 
performed as a result of abdominal pain and irregular vaginal 
bleeding.  The hysterectomy was performed 20 years after the 
1946 pelvic fracture.  The VA examiner then opined that the 
pelvic fracture would not have been a contributing factor to 
the decision to perform a hysterectomy.  

Also in October 2003, the veteran underwent a VA genito-
urinary examination.  She reported that she punctured her 
kidney in service, but did not know which side.  Thereafter, 
she was hospitalized and experienced blood in her urine.  The 
veteran said she was catheterized and had a pelvic fracture.  
Upon examination, the diagnosis was status post kidney injury 
causing gross hematuria which is resolved.

During her May 2005 hearing, the veteran testified that after 
the car accident, a military physician told her she might 
need to undergo a hysterectomy.  She said she was treated for 
a kidney disorder in 1946.

IV.	Legal Analysis

The veteran has contended that service connection should be 
granted for residuals of a hysterectomy.  Although the 
evidence shows that the veteran underwent a hysterectomy in 
1966, no competent medical evidence has been submitted to 
show that the residuals of this procedure are related to 
service or any incident thereof.  On the other hand, the 
record reflects that her pelvic system was normal on 
separation from service and the first post service evidence 
of record of a hysterectomy is from 1966, more than 20 years 
after the veteran's separation from service.  Furthermore, 
the October 2003 VA examiner opined that the veteran 
underwent the hysterectomy due to abdominal pain and 
irregular vaginal bleeding.  That VA physician also opined 
that the veteran's pelvic fracture would not have been a 
contributing factor to the decision to perform a 
hysterectomy.  The evidence of record does not document that 
the veteran underwent a hysterectomy either as a result of 
the motor vehicle accident during service, or as secondary to 
the service-connected fractured pelvis.  Therefore, service 
connection may not be established on a secondary basis.  See 
38 C.F.R. §  3.310; see also Allen, supra.  In short, no 
medical opinion or other medical evidence relating the 
veteran's hysterectomy to service or any incident of service 
has been presented.

The veteran has also contended that service connection should 
be granted for kidney disorder.  While the service medical 
records show that the veteran had blood in her urine after 
the motor vehicle accident in February 1946, her November 
1946 discharge examination report is negative for a punctured 
kidney or any other kidney disorder.  Moreover, on VA 
examinations after the veteran's separation from service, 
there was no showing that the veteran had a kidney disorder.  
In fact, in October 2003, a VA examiner diagnosed status post 
kidney injury causing gross hematuria which is resolved.  
Furthermore, the veteran has submitted no evidence to show 
that she currently has a kidney disorder.  In short, no 
medical opinion or other medical evidence showing that the 
veteran currently has a kidney disorder has been presented.  
Rabideau v. Derwiniski, 2 Vet. App. at 143.

During her May 2005 hearing, the veteran testified that she 
underwent a hysterectomy in 1966 as a secondary result of the 
motor vehicle accident during service.  She also maintained 
that the hysterectomy resulted from the service-connected 
fractured pubis.  With respect to her claim for a kidney 
disorder, she contended that it was punctured as a result of 
the accident, but she could not describe any current 
problems.  The Board acknowledges that the veteran is 
competent to describe her current symptoms and treatment.  
Mere contentions of the veteran, however, no matter how well 
meaning, without supporting medical evidence that would 
etiologically relate the condition with conditions documented 
while in service, or service in general, is not competent 
medical evidence.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, supra.

The appellant is certainly capable of providing probative 
evidence of any symptomatology that he has experienced, but a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms.  See Routen v. Brown, supra; Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
appellant has not submitted any medical opinion or other 
medical evidence that supports her claims. Moreover, the 
preponderance of the probative and objective medical evidence 
now of record militates against a finding that the appellant 
has status post hysterectomy claimed as secondary to service-
connected residuals of a simple fracture of the inferior and 
superior rami of the right pubis, and a kidney disorder 
related to service or any incident thereof, or to a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107(a); 38 
C.F.R. §§ 3.303, 3.304, 3.310.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
status post hysterectomy claimed as secondary to service-
connected residuals of a simple fracture of the inferior and 
superior rami of the right pubis, and a kidney disorder must 
be denied.



ORDER

Service connection for status post hysterectomy, to include 
as secondary to residuals of a simple fracture of the 
inferior and superior rami of the right pubis, is denied. 

Service connection for a kidney disorder is denied. 


REMAND

The veteran also maintains that she developed degenerative 
joint and disc problems of the thoracolumbar spine as a 
result of the serious motor vehicle accident during service.

The service medical records contain X-ray reports, taken 
subsequent to the accident in service, that are negative for 
lumbar spine pathology.  The Board notes, however, that a 
service examiner noted in a September 1946 report that the x-
ray studies of the veteran's fractured pelvis indicated that 
the right ramus of the pubis was shorter than the left.  
Also, there was a mild distortion of the pelvis.  

The veteran is currently service-connected for the residuals 
of the fracture pubis and for pyriformis syndrome pinching 
the sciatic nerve with left lower extremity pain.  Both 
disabilities resulted from the motor vehicle accident during 
service.

The current private and VA medical records confirm that the 
veteran currently has degenerative joint and disc disease of 
the thoracolumbar spine.

The Board finds the October 2003 VA examination report is 
inadequate for deciding this issue.  On remand, the examiner 
should address whether the current degenerative joint and/or 
disc disease of the thoracolumbar spine is directly related 
to the motor vehicle accident in February 1946.  If not, the 
examiner should address whether the degenerative joint and/or 
disc disease of the thoracolumbar spine is proximately due to 
or the result of a service-connected disability (residuals of 
the fracture pubis and for pyriformis syndrome pinching the 
sciatic nerve with left lower extremity pain).  38 C.F.R. 
§ 3.310(a).  Additional disability resulting from the 
aggravation of a nonservice-connected disability by a 
service-connected disability is also compensable under 
38 C.F.R. §  3.310(a).  See Allen.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.	The veteran should be afforded a VA 
examination, preferably by an 
orthopedist or other qualified expert. 
The claims folder and a copy of this 
remand should be made available to and 
reviewed by the examiner prior to the 
examination.

a.	The examiner is requested to 
provide an opinion as to whether 
it is at least as likely as not 
(i.e. at least 50 percent 
probability or more) that the 
veteran's currently diagnosed 
thoracolumbar degenerative joint 
and/or disc disease is related to 
her period of military service 
(including the February 1946 
motor vehicle accident noted in 
the service medical records), or 
whether such an etiology or 
relationship is unlikely (i.e., 
less than a 50-50 probability).

b.	If the thoracolumbar disorder is 
not found to be directly related 
to her period of active military 
service (specifically the motor 
vehicle accident in February 
1946), the examiner is requested 
to provide an opinion as to 
whether it is at least as likely 
as not (i.e. at least 50 percent 
probability or more) that the 
diagnosed thoracolumbar 
degenerative joint and/or disc 
disease was caused or aggravated 
by the veteran's service-
connected residuals of the 
fracture pubis and for pyriformis 
syndrome pinching the sciatic 
nerve with left lower extremity 
pain or whether such an etiology 
or relationship is unlikely 
(i.e., less than a 50-50 
probability).  The degree of 
diagnosed thoracolumbar 
degenerative joint and/or disc 
disease that would not be present 
but for the service- residuals of 
the fracture pubis and for 
pyriformis syndrome pinching the 
sciatic nerve with left lower 
extremity pain should be 
identified.  A complete rationale 
for any opinion expressed must be 
provided.

NOTE:  The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it

2.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the remaining claim 
on appeal.  The readjudication should 
reflect consideration of all the evidence 
of record and be accomplished with 
application of all appropriate legal 
theories, including Allen.  If any 
benefit sought is not granted, the 
veteran and her representative should be 
furnished with an SSOC and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


